Case 6:13-cv-00072-RWS Document 249 Filed 06/17/21 Page 1 of 2 PageID #: 17157




                                  UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF TEXAS
                                         TYLER DIVISION

  NETWORK-1 TECHNOLOGIES, INC.

                          Plaintiff,
                                                CASE NO. 6:13-cv-072-RWS
  vs.
                                                JURY TRIAL DEMANDED
  HEWLETT-PACKARD COMPANY AND
  HEWLETT PACKARD ENTERPRISE
  COMPANY

                      Defendants.


                                       NOTICE OF APPEARANCE

         Please take notice that Cristina Q. Almendarez of the law firm BENESCH FRIEDLANDER

 COPLAN & ARONOFF LLP enters her appearance as counsel of record for Defendants Hewlett

 Packard Enterprise Company and Hewlett-Packard Company and requests that any

 correspondence, motions, notices, and pleadings in this action directed to Defendants Hewlett

 Packard Enterprise Company and Hewlett-Packard Company also be served upon Cristina Q.

 Almendarez at the following address:

                  Cristina Q. Almendarez
                  IL Bar No. 6316733
                  BENESCH FRIEDLANDER COPLAN & ARONOFF LLP
                  71 South Wacker Drive, Suite 1600
                  Chicago, IL 60606 4637
                  Telephone: (312) 624-6382
                  Facsimile: (312) 767-9192
                  Email: calmendarez@beneschlaw.com

         Please add the name of Ms. Almendarez to all service lists in this matter, including the

 e-filing service list.




 NOTICE OF APPEARANCE – Page 1
Case 6:13-cv-00072-RWS Document 249 Filed 06/17/21 Page 2 of 2 PageID #: 17158




                                                Respectfully submitted,


                                                /s/ Cristina Q. Almendarez
                                                Cristina Q. Almendarez
                                                IL Bar No. 6316733
                                                Benesch Friedlander Coplan & Aronoff LLP
                                                71 South Wacker Drive, Suite 1600
                                                Chicago, IL 60606 4637
                                                Telephone: (312) 624-6382
                                                Facsimile: (312) 767-9192
                                                Email: calmendarez@beneschlaw.com

                                                ATTORNEY FOR DEFENDANT
                                                HEWLETT PACKARD ENTERPRISE
                                                COMPANY AND HEWLETT-
                                                PACKARD COMPANY


                              CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing document was filed electronically in
 compliance with Local Rule CV-5(a). As such, this document was served on all counsel who
 have consented to electronic service, on this 16th day of June 2021.


                                                /s/ Cristina Q. Almendarez
                                                Cristina Q. Almendarez




 NOTICE OF APPEARANCE – Page 2
